                                                                          FILED
                                                                            MAR 1 3 2020
                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA                       Clerk, U.S District Court
                                                                           District Of Montana
                             BILLINGS DIVISION                                  Great F•II•



 IAN ELLIOT,                                           CV 15-107-BLG-JTJ

                         Plaintiff,

           vs.                                               ORDER

 CINDY M. ELLIOT and ELLIOT AND
 ASSOCIATES,

                         Defendants.


      The Court conducted a hearing in this matter on March 13, 2020. For the

reasons stated in open court,

      IT IS HEREBY ORDERED:

      1.         Plaintiffs Motion for Relief from Judgment (Doc. 136) is DENIED.

      2.         Plaintiffs Motion to Continue Hearing (Doc. 142) is GRANTED to

the following extent. Plaintiff shall have up to an including March 27, 2020, to

retain an attorney. Plaintiff's attorney must file a notice of appearance no later

than March 27, 2020, The hearing to address Plaintiffs Motion for Leave to File

a 4th Amended Complaint (Doc. 125), and Defendants' Motion for a Protective

Order (Doc. 137) is CONTINUED. The hearing will be reset by further order of

the Court after March 27, 2020.
      3.     All further proceedings in this case are STAYED pending further

order of the Court.

      DATED this 13th day of March, 2020.



                                                / _ ..-·   -· -   ··-~   --·--··- ---,
                                      /
                                      \....._          -::::/' / ~ . ~~
                                                                    \
                                                                     -==-----
                                                ~~"'1..---,oh---'n-sto_n____
                                                           United States Magistrate Judge




                                      2
